ORDER

PER CURIAM.
Harry M. Katz, M.D. (“Doctor”) appeals the judgment of the trial court affirming the decision of the Administrative Hearing Commission and the Missouri Board of Registration for the Healing Arts (collectively “Commission”).1
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for om* decision. The judgment is affirmed pursuant to Rule 84.16(b).

. For purposes of judicial review, the decision of the Commission and the subsequent disciplinary order of the Missouri Board of Registration are treated as one decision. Perez v. Missouri State Board of Registration for the Healing Arts, 803 S.W.2d 160, 162 (Mo.App.1991).